EXHIBIT 10
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
___ day of August, 2008, by and among Avitar Inc., Avitar Technologies, Inc.,
Avitar Industries, Inc., and Avitar Diagnostics, Inc., Delaware corporations
(collectively, the “Seller”), and Carwild Corporation (the “Buyer"), a Delaware
corporation.


RECITALS


A.           Seller is engaged in, among other things, the manufacture and sale
of hydrophilic medical grade foam (the “Business”).


B.           Buyer desires to acquire the assets and related intellectual
property associated with the Business from Seller and Seller desires to sell
such assets and related intellectual property to Buyer under the terms specified
in this Agreement.


ACCORDINGLY, the parties agree as follows:




ARTICLE I
ASSETS TO BE CONTRIBUTED BY SELLER


1.1.           Assets Contributed by Seller. Upon the terms and subject to the
conditions set forth in this Agreement, at Closing (as defined in Article 6
below), Seller shall sell to Buyer and Buyer shall purchase from Seller, all of
Seller’s right, title and interest in and to all of the Purchased Assets
(defined below).  The Purchased Assets shall be sold, conveyed and delivered to
Buyer free and clear of all liens, claims, charges and encumbrances of any kind
(each, an “Encumbrance” and together, “Encumbrances”).  As used in this
Agreement, the term “Purchased Assets” shall mean and include the assets
identified on Exhibit 1.1 attached hereto, and the following (including all
goodwill associated therewith):


A.           Assumed Contracts.  All of Seller’s right and interest in, to and
under those contracts, commitments, agreements, purchase orders, understandings
and obligations, whether oral or written, between Seller and its Customers (as
defined in Section 1.1(B) below) (the “Assumed Contracts”).


B.           Customer/Supplier Lists.  Any and all lists however kept, of those
customers (each a “Customer” and together, the “Customers”) and suppliers (each
a “Supplier” and together, the “Suppliers”) of Seller that acquired any product
or services from, sold any product or services to, or entered into contracts to
acquire any product or services from or to provide any product or services to,
Seller relating to the Business.


C.           Permits.  To the extent legally assignable to Buyer, those permits,
authorizations, franchises, licenses, consents, approvals, exemptions,
classifications and certificates of any regulatory, administrative or other
governmental agency or body held by Seller in connection with the ownership and
operation of the Purchased Assets (the “Permits”), including without limitation
FDA 510k's, CE marks and ISO certification to be transferred to Buyer.


D.           Books and Records.  All papers, records and files in Seller’s care,
custody or control relating exclusively to the Purchased Assets and the license
and/or sale of Proprietary Rights as hereinafter defined, including, without
limitation, all blueprints and specifications, sales records, maintenance and
production records and plans and designs to the extent same exist and in
whatever form stored (including electronic storage and access to such storage).


E.           Proprietary Rights.


1.           All of Seller’s right, title and interest in and to the following
rights relating to the Business (collectively, the “Proprietary Rights”):


(a) all know how, inventions (whether patentable or unpatentable and whether or
not reduced to practice), all improvements thereto, and all patents (including
without limitation US Patent # 5,891,074 for Pressure Wound Dressing granted
Apr. 6, 1999 (expired)), patent applications and patent disclosures, together
with all reissuances, continuations, divisions, continuations-in-part,
revisions, extensions and reexaminations thereof;
(b) all trademarks, trade names, service marks, trade dress, logos, slogans,
together with all translations, adaptations, derivations and combinations
thereof (including, without limitation, the following:
Trademark
Application or Registration No.
Country
Registration or Filing Date
HYDRAFOAM
1867977
Europe
 
HYDRAFOAM
GB2398747
UK
 
HYDRASORB
1,714,942
U.S.
1992-09-15



(c) all copyrightable works, all copyrights including all applications,
registrations and renewals in connection therewith;
(d) all mask works and all applications, registrations and renewals in
connection therewith;
(e) all trade secrets and confidential business information, including ideas,
research and development, know-how, formulas, composition, manufacturing and
production processes and techniques, technical data, drawings, specifications,
pricing and cost information and business and marketing plans and proposals;
(f) all advertising and promotional materials;
(g) any and all computer software, computer programs, computer servers,
databases and other intellectual property of any kind, including without
limitation the website under the domain name
of  http://hydrasorbwounddressings.com/_mgxroot/page_10740.html;
(h) all other proprietary rights including, without limitation, moral rights and
waivers of such rights by others; and
(i) any and all goodwill associated with the foregoing.


2.           Notwithstanding anything to the contrary contained in this
Agreement, upon consummation of the transactions contemplated hereunder, Buyer
shall have the right to sue for any past infringements (including, without
limitation, the right to sue and recover damages, attorney’s fees and costs) of
any and all of the Proprietary Rights assigned hereunder as if standing in the
stead and place of Seller.


1.2           Excluded Assets.  Notwithstanding anything to the contrary
contained in this Agreement, with the exception of the Purchased Assets, Seller
shall retain and Buyer shall not acquire any other assets owned or used by
Seller in the conduct of the Business or otherwise, including without limitation
accounts receivable of Seller relating to the Business or otherwise (the
“Excluded Assets”).




ARTICLE 2
PURCHASE PRICE FOR PURCHASED ASSETS




2.1           Purchase Price.    In accordance with the provisions of the Asset
Purchase Escrow Agreement dated July 24, 2008 (the Escrow Agreement”), by and
among the Buyer, Seller and Jacob A. Esher of Altman Riley Esher KLLP (“Escrow
Agent”), the Buyer has deposited the purchase price for the Purchased Assets
(the “Purchase Price”) in the amount of One Hundred and Seventy-Five Thousand U.
S. Dollars ($175,000.00) with the Escrow Agent (the “Deposit”).  At the Closing,
the Deposit shall be released from escrow and distributed as instructed by the
Seller.


2.2           Allocation of Purchase Price. Buyer and Seller have agreed that
after examining all relevant factors, a proper allocation of the purchase price
shall be as set forth on Exhibit 2.2.




ARTICLE 3
EXCLUDED LIABILITIES


3.1           Excluded Liabilities.  Buyer shall not assume, discharge or become
liable for any of the liabilities, obligations, debts, contracts or other
commitments of Seller of any kind or nature whatsoever, known or unknown, fixed,
accrued, contingent or otherwise, existing on, before or after the Closing Date
or arising out of any transaction entered into, or any state of facts existing,
on, before or after the Closing Date, which liabilities and obligations if ever
in existence shall continue to be the liabilities and obligations of Seller
(the “Excluded Liabilities”).  Seller shall hold Buyer harmless and indemnify
Buyer from the Excluded Liabilities any and all claims, including without
limitation rejected and returned goods, arising from the sales of goods by
Seller on or before the date of the Closing.




ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Buyer as follows:


4.1           Organization, Standing and Power.  Seller is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary power and authority to own its properties and to carry on
its business as now owned and operated by it.


4.2           Authority.  Seller has all requisite power and authority to
execute and deliver this Agreement and all other agreements and documents to be
executed and delivered by such person in connection with the consummation of the
transactions contemplated by this Agreement (collectively, the “Seller
Agreements”), and to perform the transactions contemplated hereby and
thereby.  The execution, delivery and performance of the Seller Agreements and
the consummation of the transactions contemplated hereby and thereby, have been
duly and validly authorized by all necessary action on the part of the
Seller.  The Seller Agreements have been or will be on or prior to the Closing
Date duly executed and delivered by the Seller, and each constitutes the valid
and binding obligation of such person, enforceable against such person in
accordance with the terms of such Seller Agreements.


4.3           No Conflict or Breach.  The execution, delivery and performance of
the Seller Agreements and the consummation of the transactions contemplated
hereby and thereby do not and will not: (A) conflict with or constitute a
violation of the Articles of Incorporation or Bylaws of Seller; (B) conflict
with or violate any law, statute, judgment, order, decree or regulation of any
legislative body, court or administrative agency, governmental authority or
arbitrator applicable to or relating to the Seller or the Purchased Assets; (C)
conflict with or constitute a breach or default under any agreement or contract
by which Seller is bound and/or by which the Purchased Assets may be affected;
(D) require notice to or the consent approval or order of any federal, state,
local or foreign governmental authority and/or other third party (including
without limitation, the written consent of all third parties whose agreements
are material to the ongoing operation of the Business) (each a “Consent”) under
any contract, agreement, commitment, mortgage, note, license or other instrument
or obligation to which the Seller is a party or by which Seller is bound and/or
by which the Purchased Assets may be affected; or (E) create an Encumbrance on
any of the Purchased Assets.


4.4           Brokers’ Fees.  Seller has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Buyer could become liable
or obligated.


4.5           Title/Condition of Purchased Assets.  Seller has (or immediately
prior to Closing shall have) and shall convey to Buyer at Closing good and
marketable title to the Purchased Assets free and clear of all
Encumbrances.  The Purchased Assets are in existence and are suitable for the
purposes for which they are presently used.    


4.6           Proprietary Rights.


A.           Seller has delivered to Buyer or made available for review by Buyer
correct and complete copies of all material documentation or instruments
embodying any Proprietary Rights (to the extent the same are in written format).


1.           All of the Proprietary Rights are valid and in full force and
effect, except to the extent that any patents included in such Rights are noted
as expired.


2.           Seller is the sole owner of the Proprietary Rights, and to Seller’s
knowledge, each such Proprietary Right is free and clear of all
Encumbrances.  Seller owns or has the right to use all Proprietary Rights, and
all such Proprietary Rights are transferable to Buyer.  All Proprietary Rights
will be owned or available for use by Buyer from and after the Closing on
identical terms and conditions as used by Seller prior the Closing.


3.           To Seller’s knowledge, no Proprietary Right violates or infringes
on any rights owned or held by any other person or entity, enforceable in the
United States or elsewhere in the Territory, and Seller has no knowledge of any
claim for any of the foregoing.  There is no pending or threatened claim or
litigation against Seller or any other person or entity contesting the right of
Seller to use, license or sell any of the Proprietary Rights, including, without
limitation, claims of patent or trademark infringement, dilutions of famous
marks, palming off, or unjust enrichment.


4.           To Seller’s knowledge, no patent, trademark, trade name, service
mark, copyright, license, trade secret, invention, intellectual property right,
know-how or other right presently being licensed, sold or employed by any person
or entity violates or infringes on, or may violate or infringe on, any
Proprietary Right.


4.8           Product Liability.  Seller has no knowledge of any liability (and
there is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against Seller giving rise to
any liability) arising out of any injury to individuals or property as a result
of the ownership, possession, or use of any product or software manufactured or
created by, or sold or delivered by Seller.


4.9           Accuracy and Completeness of Representations and
Warranties.  Except as qualified herein, no representation or warranty made by
Seller in this Agreement and no statement contained in any document or
instrument delivered or to be delivered to Buyer pursuant hereto or in
connection with the transactions contemplated hereby contains or will contain
any untrue statement of a fact, or omits or will omit to state any fact
necessary to make the statements contained herein or therein not misleading.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as follows:


5.1           Organization.  Buyer is duly organized, validly existing and in
good standing under the laws of Delaware and has all necessary power and
authority to own its properties and to carry on its business as now owned and
operated by it.


5.2           Authority. Buyer has all requisite power and authority to execute
and deliver this Agreement and all other agreements and documents to be executed
and delivered by Buyer in connection with the consummation of the transactions
contemplated by this Agreement (collectively, the “Buyer Agreements”), and to
perform the transactions contemplated hereby and thereby.  The execution,
delivery and performance of the Buyer Agreements and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Buyer.  The Buyer
Agreements have been or will be on or prior to the Closing Date duly executed
and delivered by Buyer, and each constitutes the valid and binding obligation of
Buyer, enforceable against Buyer in accordance with the terms of such Buyer
Agreements.


5.3           No Conflict or Breach.  The execution, delivery and performance of
the Buyer Agreements; the consummation of the transactions contemplated hereby
and thereby and the ownership or use of Buyer’s properties and the conduct of
its business do not and will not: (A) conflict with or constitute a violation of
the Articles of Incorporation or Bylaws of Buyer; (B) conflict with or violate
any law, statute, judgment, order, decree or regulation of any legislative body,
court or administrative agency, governmental authority or arbitrator applicable
to or relating to Buyer; or (C) conflict with or constitute a breach or default
under any agreement or contract by which Buyer is bound.




ARTICLE 6
THE CLOSING


Time and Place.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on August 12, 2008, or such other date and at
such place and at such time as agreed upon by the parties (the “Closing
Date”).  On the Closing Date, each of the parties shall execute and deliver all
instruments necessary to consummate this Agreement, including without limitation
a Bill of Sale substantially in the form of Exhibit 6.1 hereto, and the Buyer
shall take possession of the Purchased Assets.




ARTICLE 7
MISCELLANEOUS PROVISIONS


7.1           Survival of Representations and Warranties.  All of the
representations, warranties, covenants and agreements of the parties contained
in this Agreement shall survive the Closing hereunder for a period of time equal
to the applicable statutes of limitations.


7.2           Expenses.  Each party hereto shall, individually, pay all costs
and expenses incurred or to be incurred by any of them in negotiating and
preparing this Agreement and in closing and carrying out the transactions
contemplated hereby.


7.3           Effect of Headings.  The subject headings of the Articles and
Sections of this Agreement are included for purposes of convenience only, and
shall not affect the construction or interpretation of any of the provisions
hereof.


7.4           Entire Agreement; Modification.  This Agreement, together with all
of the schedules and recitals furnished hereunder (which are hereby incorporated
into and made part of this Agreement), constitute the sole and entire agreement
among the parties pertaining to the subject matter contained herein, and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by all the parties.


7.5           Waiver.  Any party hereto may waive, in writing, compliance by the
other party of any of the covenants or conditions contained in this Agreement,
except those conditions imposed by law.  No act, failure to act, practice or
custom shall constitute an implied waiver of full compliance with any of the
provisions hereof.  The granting of a written waiver pursuant to this Section
shall apply, unless expressly set forth therein to the contrary, only to the
specific incident of noncompliance with the specific provisions of this
Agreement set forth therein.


7.6           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  A party may
execute this Agreement and transmit its signature by facsimile, which shall be
fully binding, and the party taking such actions shall deliver a manually signed
original as soon as is practicable.


7.7           Parties in Interest.  Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to this Agreement and their
respective successors and assigns, or is intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement.


7.8           Binding Effect.  This Agreement shall be binding on, and shall
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.


7.9           Successors and Assigns.  Seller may not assign its rights or
obligations under this Agreement.  Any assignment in violation of the foregoing
shall be null and void.


7.10           Notices.


A.           Any notice, offer, demand, consent or other communication required
or permitted to be given under any provision of this Agreement (a “Notice”)
shall be deemed to have been sufficiently given for all purposes if it is in
writing and it is (1) delivered personally to the party to whom such Notice is
directed; (2) sent by first class mail, postage and charges prepaid; (3) sent by
facsimile transmission; or (4) sent by email transmission as follow:


i.           If to Seller to:                           Avitar Inc.
                                65 Dan Road
Canton, MA 02021
Attention: Douglas W. Scott, President & COO
Facsimile: 781-821-4458

 
With a copy to:                                     Jacob A. Esher, Esq.
                                Altman Riley Esher LLP
100 Franklin Street
Boston, MA 02110
Facsimile:  (617) 449-9511
Email:
esher@are-law.com                                                                


ii.           If to Buyer to:                         Carwild Corporation
3 State Pier Road
                                New London, CT 06320
Attention: Joel Wildstein, President
Facsimile: 860 442 5895


With a copy to:                     Richard S. Cody, Esq.
34 Church Street
Mystic, Connecticut 06355
Facsimile: 860 572 2044


B.           Except as otherwise expressly provided in this Agreement, any such
Notice (1) delivered personally, shall be deemed given and received on the date
so delivered; (2) sent by mail, shall be deemed given and received on the second
(2nd) business day after the date on which the same was deposited in a regularly
maintained receptacle for the deposit of the United States’ mail, addressed as
provided above; (3) sent by facsimile transmission as provided above, shall be
deemed given and received on the date sent by facsimile if sent during normal
business hours, or on the next business day if sent after normal business hours,
each as confirmed on the sender’s machine generated fax receipt; and (4) sent by
email transmission as provided above, shall be deemed given and received on the
date sent by email if sent during recipient’s normal business hours, or on the
next business day if sent after normal business hours, each as confirmed on the
sender’s computer generated email receipt.


C.           Any party to this Agreement may change its address, facsimile
number or email address for purposes of this Agreement by giving the other party
Notice of such change in the manner provided in this Section 7.10 for the giving
of Notices.


7.11           Definitions.  All terms defined in this Agreement shall have such
defined meanings when used in any schedule or any certificate or other document
made or delivered pursuant thereto or thereto, unless otherwise defined therein.


7.12           Choice of Law and Forum.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to any choice of law or conflict of laws provision or
rule.


7.13           Arbitration. In the event of any dispute with respect to the
subject matter hereof, either the Buyer or the Seller may submit any such
dispute to arbitration by notifying the other party hereto, in writing, of such
dispute. Within ten (10) days after receipt of such notice, the Buyer and Seller
shall designate in writing a sole arbitrator to resolve the dispute; provided
that if the parties can not agree on an arbitrator within such ten (10) day
period, the arbitrator shall be selected by the Boston, MA office of JAMS. The
arbitrator so designated shall not be an associate, employee, consultant,
officer, director or stockholder of any party hereto or any affiliate of any
party to this Agreement. The arbitration shall be governed by the rules of JAMS;
provided, that the Arbitrator shall have sole discretion with regard to the
admissibility of evidence. The determination of the arbitrator as to the
resolution of any dispute shall be binding and conclusive upon all parties
hereto. All rulings of the arbitrator shall be in writing and shall be delivered
to the parties hereto. Any arbitration award may be entered in and enforced by
any Court having jurisdiction thereover and the parties hereto consent and
commit themselves to the jurisdiction of the Courts of the Commonwealth of
Massachusetts for the purposes of enforcement of any arbitration award.


7.14           Termination.


A.           This Agreement and the transactions contemplated herein may be
terminated at or prior to the Closing as follows:


(1)           By written consent of all parties.


(2)           By any party, upon the entry of a final non-appealable and
permanent court order prohibiting the consummation of the transaction
contemplated hereby.


B.           Upon a termination of this Agreement, each party will return to the
other all documents and material obtained from the other in connection with the
transaction contemplated by this Agreement.  Subject to Paragraph C below,
termination of this Agreement under this Section 7.14 shall terminate all
obligations of the parties hereunder


C.           Termination by
Breach.                                                      If this Agreement
shall terminate by reason of Buyer's breach of this Agreement, then Seller shall
retain the Deposit as liquidated damages, which shall be Seller’s sole recourse
for such breach, either at law or in equity.  If this Agreement shall terminate
by reason of Seller's breach of this Agreement, then Buyer shall have the option
of (i) seeking specific performance of this Agreement or (ii) receiving a refund
of the Buyer's Deposit, in which case this Agreement shall be null and void and
of no further force and effect.



 


(Signatures Appear on Following Pages)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement or has
caused the same to be signed by its duly authorized officer as of the date first
above written.


SELLER
Avitar Inc.


By:                                                                     
Title:                                                                     


Avitar Technologies, Inc


By:                                                                     
Title:                                                                     


Avitar Industries, Inc.


By:                                                                     
Title:                                                                     


Avitar Diagnostics, Inc.


By:                                                                     
Title:                                                                     




BUYER
Carwild Corp.


By:                                                
      Joel Wildstein, President



 
 

--------------------------------------------------------------------------------

 

EXHBIT 1.1
SCHEDULE OF ASSETS





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.2
ALLOCATION OF PURCHASE PRICE




Equipment and other assets Listed on Exhibit 1.1:  $170,000.00_


All other assets: $5,000.00



 
 

--------------------------------------------------------------------------------

 

EXHIB IT 6.1
BILL OF SALE

 
 

--------------------------------------------------------------------------------

 
BILL OF SALE


In consideration of the sum of ONE HUNDERED AND SEVENTY-FIVE THOUSAND and 00/100
($175,000.00) DOLLARS, the receipt and sufficiency of which is hereby
acknowledged, Avitar Inc., Avitar Technologies, Inc., Avitar Industries, Inc.,
and Avitar Diagnostics, Inc. collectively, the “Seller”), hereby sells, assigns
and transfers to Carwild Corporation (the “Buyer"), the assets identified on
Exhibit 1.1 attached hereto, and the following (including all goodwill
associated therewith) (the "Property"):


A.           Assumed Contracts.  All of Seller’s right and interest in, to and
under those contracts, commitments, agreements, purchase orders, understandings
and obligations, whether oral or written, between Seller and its Customers (as
defined in Section 1.1(B) below) (the “Assumed Contracts”).


B.           Customer/Supplier Lists.  Any and all lists however kept, of those
customers (each a “Customer” and together, the “Customers”) and suppliers (each
a “Supplier” and together, the “Suppliers”) of Seller that acquired any product
or services from, sold any product or services to, or entered into contracts to
acquire any product or services from or to provide any product or services to,
Seller relating to the Business.


C.           Permits.  To the extent legally assignable to Buyer, those permits,
authorizations, franchises, licenses, consents, approvals, exemptions,
classifications and certificates of any regulatory, administrative or other
governmental agency or body held by Seller in connection with the ownership and
operation of the Purchased Assets (the “Permits”), including without limitation
FDA 510k's, CE marks and ISO certification to be transferred to Buyer.


D.           Books and Records.  All papers, records and files in Seller’s care,
custody or control relating exclusively to the Purchased Assets and the license
and/or sale of Proprietary Rights as hereinafter defined, including, without
limitation, all blueprints and specifications, sales records, maintenance and
production records and plans and designs to the extent same exist and in
whatever form stored (including electronic storage and access to such storage).


E.           Proprietary Rights.


1.           All of Seller’s right, title and interest in and to the following
rights relating to the Business (collectively, the “Proprietary Rights”):


(a) all know how, inventions (whether patentable or unpatentable and whether or
not reduced to practice), all improvements thereto, and all patents (including
without limitation US Patent # 5,891,074 for Pressure Wound Dressing granted
Apr. 6, 1999 (expired)), patent applications and patent disclosures, together
with all reissuances, continuations, divisions, continuations-in-part,
revisions, extensions and reexaminations thereof;
(b) all trademarks, trade names, service marks, trade dress, logos, slogans,
together with all translations, adaptations, derivations and combinations
thereof (including, without limitation, the following:
Trademark
Application or Registration No.
Country
Registration or Filing Date
HYDRAFOAM
1867977
Europe
 
HYDRAFOAM
GB2398747
UK
 
HYDRASORB
1,714,942
U.S.
1992-09-15



(c) all copyrightable works, all copyrights including all applications,
registrations and renewals in connection therewith;
(d) all mask works and all applications, registrations and renewals in
connection therewith;
(e) all trade secrets and confidential business information, including ideas,
research and development, know-how, formulas, composition, manufacturing and
production processes and techniques, technical data, drawings, specifications,
pricing and cost information and business and marketing plans and proposals;
(f) all advertising and promotional materials;
(g) any and all computer software, computer programs, computer servers,
databases and other intellectual property of any kind, including without
limitation the website under the domain name of
http://hydrasorbwounddressings.com/_mgxroot/page_10740.html;
(h) all other proprietary rights including, without limitation, moral rights and
waivers of such rights by others; and
(i) any and all goodwill associated with the foregoing.


Seller warrants and represents that it holds legal title to the Property, and
that the undersigned has due authority to convey same.  Seller further warrants
and represents that there are no liens, encumbrances, licenses, contracts,
covenants or other restrictions of any kind (collectively, “Claims”) affecting
the Buyer’s intended use of the Property, and Seller shall hold Buyer harmless
from and indemnify Buyer against any such Claims.  Buyer represents and
acknowledges that it has it has conducted its own examination and that Buyer has
had sufficient opportunity to fully inspect the Property prior to closing and to
review all records it believes pertinent to the operation of Seller.  Buyer has
not relied on any representations made by Seller other than those specified
herein.  Buyer has not relied on any representations by Seller with respect to
revenue projections, profitability, investment return or any written or verbal
statements of value and Buyer recognizes its obligation to make an independent
judgment regarding future profitability.  Buyer further acknowledges that Seller
has made no agreement or promise to repair or improve any of the equipment or
Property, and that Buyer takes all such Property in the condition existing on
the date of this Agreement, except as otherwise provided herein.


(Signatures Appear on Following Pages)



 
 

--------------------------------------------------------------------------------

 

 
SELLER

                                                                                                               
By:_________________________________
Authorized Officer on behalf of  Avitar Inc., Avitar Technologies, Inc., Avitar
Industries, Inc., and Avitar Diagnostics, Inc.
 
Date: 
 





 
BUYER

                                                                                                              
By:_________________________________
Authorized Officer on behalf of Carwild Corporation
 
Date: 
 






